               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JOHN C. NIMMER,

                  Plaintiff,                           4:18-CV-3123

vs.                                                       ORDER

HON. MICHAEL G. HEAVICAN,
et al.,

                  Defendants.


      IT IS ORDERED:


      1.    The Clerk of the Court is directed to accept the plaintiff's
            notice of appeal pursuant to NECivR 5.1(b) and (c).


      2.    The plaintiff's motion for leave to proceed on appeal in forma
            pauperis (filing 24) is granted, and the plaintiff's appeal
            shall be processed without payment of fees.


      Dated this 5th day of July, 2019.

                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
